PER CURIAM:
El Procurador General de Puerto Rico pre-sentó querella contra el abogado Efraín Bermúdez Rivera y le imputó el cargo sobre conducta impropia siguiente:
El abogado Efraín Bermúdez Rivera violó los Cánones de [ÉJtica Profesional y actuó en forma ilegal e inmoral cuando utilizó para sus fines y propósitos, en forma extrajudicial, sin mediar gestión previa en el Tribunal, a un empleado del Tribunal —Alguacil— quien so color de autoridad realizó —a re-querimiento del abogado querellado, una gestión ilegal y ultra vires en benefic[i]o de aquél para traer ante la justicia a un ciudadano en forma ilegal también. Querella, pág. 1.
El querellado compareció por conducto de abogado e hizo las alegaciones siguientes:
*6161.Se niega que el querellado haya incurrido en violación a los Cánones de [Éjtica Profesional —no se identifica ningún cánon en particular en la querella — , o que haya actuado en forma inmoral.

ALEGACIONES ESPECIALES

Por vía de Alegaciones Especiales, se alega lo siguiente:
1. Examinada ahora en perspectiva la conducta del quere-llado tenemos motivos para pensar que no siguió el procedi-miento legal correcto. Sin embargo su actuación fue de es-tricta buena fe y con el objetivo de evitar al ciudadano Julio M. Román Arizmendi un procedimiento formal de denuncia o acusación criminal, con el correspondiente efecto de expedi-ción de orden de arresto y/o fijación de fianza.
2. Al actuar así, el querellado creía, de buena fe, estar con-cretando el espíritu que permea la Resolución de este Hon. Tribunal Supremo del 15 de mayo de 1981, en evitación de “la extenuación espiritual [...] que conlleva un p[leito]” criminal formal (111 D.P.R. 86, 1981) así como el espíritu de la Ley Núm. 140 del 23 de julio de 1974 en cuanto a la solución rápida y adecuada de pleitos.
3. Igualmente la actuación del querellado respondió a lo que entonces parecía ser una práctica generalizada de citación por el alguacil, conforme a las propias manifestaciones del al-guacil envuelto en el incidente, pero sin ánimo de incumplir la ley o realizar una gestión ilegal.
Aparentemente este sistema de citación mediante el algua-cil ha requerido antes la intervención de la Administración de los Tribunales.
4. Examinados los hechos ahora en la perspectiva legal y jurídica que ameritan los mismos tomando en consideración las altas y severas normas de conducta que rigen el ejercicio profesional, el querellado comprende que su actuación, aun-que de buena fe y con el convencimiento moral antes indicado, no fue conforme a las disposiciones estrictas de nuestro Orde-namiento Jurídico.
Ha evitado incurrir en la misma y tiene el firme propósito de continuar en tal actitud.
5. En definitiva, el ciudadano Julio M. Román Arizmendi incumplió el pago de más de $16,000.00 y tuvo que pasar por *617los rigores de determinación de causa, denuncia y fijación de fianza, que se intentaba evitar.
6. El querellado es una persona honesta, con sentido de servicio público, que lleva una práctica honrada, aunque mo-desta en un pequeño pueblo del sur, y en modo alguno preten-día con sus actuaciones realizar un acto ilegal o inmoral, por lo que solicita de este Hon. Tribunal aquella Resolución justi-ciera atemperada por la comprensión de su buena fe en los actos que se imputan ocurridos. Contestación a la querella, págs. 1-2.
Una vez completados los trámites, incluso la vista eviden-ciaría, el Comisionado Especial designado por este Tribunal, Lie. Juan Marcano Ortiz, hizo las determinaciones de hecho siguientes:
1. Que el Ledo. Efraín Bermúdez practica la profesión de abogado desde el 1968 con oficina en la Calle Betances [Núm.] 15 de Santa Isabel, Puerto Rico.
2. Que para 5 de julio de 1985 el Sr. Elving Rodríguez Miranda era Alguacil Auxiliar en el Tribunal de Distrito, Sala de Juana Díaz y ese día (viernes) se había concedido libre a los empleados de la Rama Judicial; por lo que el local estaba ce-rrado.
3. El Sr. Elving Rodríguez Miranda posee un Bachillerato en Artes; ha sido maestro y en la actualidad ha cursado dos años de estudios de derecho y estudiaba en la Escuela de De-recho de la Universidad Católica de Ponce.
4. Que para julio de 1985, el Honorable José A. Ramos Ro-dríguez actuaba como Juez Municipal de Santa Isabel, Puerto Rico y el Honorable Elidió Maldonado era Juez Administra-dor de la Sala del Tribunal de Distrito de Juana Díaz. El 5 de julio de 1985 fue declarado oficialmente feriado, por las autori-dades pertinentes, habiendo permanecido el referido Tribunal cerrado. Con anterioridad el Ledo. Efraín Bermúdez había solicitado del alguacil Elving Rodríguez Miranda, le citara al Sr. Julio Román, residente de Bayamón, quien supuestamente había expedido unos cheques sin fondo a su cliente April Agro Industries, Inc. En ese día ambos hicieron gestiones para con-seguir las llaves del Tribunal, habi[é]ndolas obtenido de manos de la Sra. Zobeida Santos Collazo, conserje del Tribu*618nal. [É]sta entregó las mismas; por el Sr. Ex-alguacil, Elving Miranda haberle indicado falsamente, que la secretaria Alma Gast[ó]n Cabrera lo había autorizado.
“[É]l me saludó y nos saludamos y entonces él me dijo que él iba a buscar las llaves. Entonces yo le pregunté que si él había hablado con doña Alma y él me dijo que sí, que ya había ido a hablar, que por eso había ido a mi casa a buscar las llaves. Y yo ... pues se las entregué.” (Pág. 72, Declaración de Zobeida Santos Collazo). Vista de 28 de agosto de 1986 In Re Elving Rodríguez Miranda, Querellado, Caso A 86-13.
La Sra. Alma Gast[ó]n Cabrera no autorizó al Sr. Miranda a recoger las referidas llaves; ni le vi[o] personalmente.
5. Que al así obtener las llaves, el Sr. Rodríguez Miranda entró al Tribunal y consiguió una Orden de Citación (OAT 985, octubre 1974, Orden de Citación sobre Querella Ley 140 de 23 de julio de 1974) la llevó a la oficina del querellado Ledo. Ber-múdez y la secretaria de éste preparó la citación y el alguacil la firmó.
P— “O sea ¿habló con la secretaria y la secretaria pre-paró la citación?”
R— “Preparó la citación.”
(Declaración Ledo. Efraín Bermúdez, Pág. 111, Caso Núm. A 86-13)
6. Que ambos, el querellado Ledo. Bermúdez y el Alguacil Rodríguez Miranda, fueron a Bayamón a diligenciar la refe-rida citación, acompañados de un agente de la corporación April Agro Industries, Inc.
7. Que en 11 de julio de 1985, el Sr. Julio Román, honrando la referida citación, compareció ante el Juzgado Municipal de Santa Isabel acompañado de abogado, enterándose entonces de que para esa fecha, ni para ninguna otra; había querella alguna o denuncia contra su persona.
8. Que las aludidas gestiones judiciales se hicieron, sin que mediara orden de ninguno de los jueces de esa sala, ni de nin-guna otra, ya que no hubo solicitud previa a fin de mover al Tribunal a expedir alguna citación; hechos que conocía el que-rellado, Ledo. Efraín Bermúdez Rivera.
9. Que el querellado goza de buena reputación en la comu-nidad y además de abogado postulante fue legislador desde el 1972 al 1976.
*61910. Que en 11 de marzo de 1985 el Honorable Juez Elidió Maldonado Torres suscribió un memorandum que fuera diri-gido al Ex-alguacil, Elving Rodríguez Miranda, indicando que en el segundo y cuarto lunes de cada mes, éste atendería la Sala del Tribunal de Distrito de Puerto Rico constituida en Santa Isabel. Esta orden se coordinaría con doña Alma Gast[ó]n, secretaria del Juez Municipal, a los efectos de que se entregaran las llaves del local en esos días.
11. Que a tono con esa orden administrativa s[ó]lo podía recoger las llaves de esa sala en esos días específicos.
12. Que en 23 de agosto de 1985 se sometieron formalmente cinco denuncias contra el Sr. Julio M. Román Arizmendi, por el delito de expedición de cheques sin “suficientes fondos” que llevan los números 502, 503, 504, 505 y 506; y en relación con las cuales se llevó a cabo el procedimiento de rigor. Informe sobre vista en su fondo de querella sobre conducta profesional y certificación y radicación de prueba practicada, págs. 3-5.
El Comisionado Especial declaró sin lugar la moción so-bre determinaciones de hecho adicionales presentada por la representación legal del querellado.
La delegada del Procurador General sometió ante nos sus comentarios al citado informe del Comisionado Especial, en los que insiste que el querellado actuó en una forma im-propia e ilegal. El querellado no ha comparecido para obje-tar, comentar o argumentar sobre el informe del Comisio-nado Especial. Al ser ello así, debemos entender que se acep-tan como correctas las determinaciones de hecho de dicho informe. Aparte de ello, hemos hecho un examen indepen-diente de la prueba desfilada ante el Comisionado Especial de las estipulaciones de las partes y la prueba documental que obra en autos.(1)
Ante los hechos presentes, forzoso es concluir que el querellado actuó en forma ilegal e impropia al propiciar que *620el alguacil Rodríguez Miranda violara las normas vigentes para, sin autorización, llevar, cumplimentar y diligenciar sin orden judicial una citación judicial contra un ciudadano. Re-sulta obvio que las actuaciones del querellado eran para be-neficiar a su cliente a los fines de lograr el pago de una deuda. Aun si hubiera actuado de buena fe, su conducta ame-rita acción disciplinaria. In re Hernández Vargas, 116 D.P.R. 689 (1985).
Ante la gravedad de la conducta, consideramos que el expediente del abogado querellado refleja que ésta es la primera ocasión en que es disciplinado y que, entre otras cosas, fue un servidor público y que goza de buena reputación en la comunidad en que practica su profesión.
Bajo las circunstancias presentes, nos limitamos a sepa-rar al Lie. Efraín Bermúdez del ejercicio de la abogacía por el término de un (1) año, efectivo en la fecha en que sea notificado de la presente.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton limitaría la suspensión a un término de seis (6) meses. El Juez Presi-dente Señor Pons Núñez no intervino.

 Incluso el expediente administrativo de la apelación del ex alguacil Rodrí-guez Miranda en el que la Junta de Personal de la Rama Judicial confirmó su destitución.